Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: as disclosed in the embodiment of Fig. 1, drawn to a three-coupled quantum well structure, having an active layer with the energy band diagram as shown in Fig. 1.
Species II: as disclosed in the embodiment of Fig. 5, drawn to a three-coupled quantum well structure having an active layer with the energy band diagram as shown in Fig. 5.
Species III: as disclosed in the embodiment of Fig. 10, drawn to a transmissive optical modulator, including a three-coupled quantum well structure having the configuration as shown in Fig. 10.
Species IV: as disclosed in the embodiment of Fig. 11, drawn to a transmissive optical modulator, including a three-coupled quantum well structure having the configuration as shown in Fig. 11.
Species V: as disclosed in the embodiment of Fig. 12, drawn to a transmissive optical modulator, including a three-coupled quantum well structure having the configuration shown in Fig. 12.
Species VI: as disclosed in the embodiment of Fig. 13, drawn to a transmissive optical modulator, including a three-coupled quantum well structure having the configuration shown in Fig. 13.
Species VII: as disclosed in the embodiment of Fig. 15, drawn to a transmissive optical modulator, including a three-coupled quantum well structure having the configuration shown in Fig. 15.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as set forth above.  In addition, these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species would require employing different sets of search queries, and prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information 





/ABUL KALAM/Primary Examiner, Art Unit 2829